Name: Commission Regulation (EEC) No 2695/77 of 7 December 1977 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/ 14 Official Journal of the European Communities 8 . 12. 77 COMMISSION REGULATION (EEC) No 2695/77 of 7 December 1977 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof! Whereas Commission Regulation (EEC) No 1535/77 of 4 July 1977 determining the conditions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end ­ use (5 ), sets out both the general and minimum condi ­ tions governing such goods ; whereas that Regulation should be applied to the products referred to above ; Whereas, nevertheless, these provisions have to be varied in relation to goods consigned, subject to certain conditions, by airlines for the maintenance or repair of aircraft ; Whereas, however, in view of the special requirements arising out of the particular end-use of the products in question , special provisions are needed to cover, on the one hand, an extension of the period within which the goods must be used and , on the other hand, a broadening of the scope of the provisions whereby the goods may be put to a use other than the end-use provided for or may be exported outside the customs territory of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3 ), as last amended by Regulation (EEC) No 2560 /77 (4 ), lays down that duties on products speci ­ fied in Section A of Annex I to this Regulation are suspended when the products are intended to be fitted in aircraft imported duty free or built within the Community ; whereas the suspension shall be subject to conditions to be determined by the competent authorities ; whereas such conditions shall also apply to the granting of a favourable tariff arrangement to goods intended for use in the construction , mainte ­ nance and repair of aircraft , covered by Community tariff suspensions ; HAS ADOPTED THIS REGULATION :Whereas, in Section II (A) of its preliminary provi ­ sions , the Common Customs Tariff also provides that customs duties are suspended in respect of goods intended for incorporation in certain categories of ships , boats or other vessels , for the purposes of their construction , repair, maintenance or conversion , and in respect of goods intended for fitting to or equip ­ ping such ships , boats or other vessels ; whereas the suspension shall be subject to conditions to be deter ­ mined by the competent authorities with a view to customs control of the use of such goods ; Article 1 Subject to the provisions of Article 2 hereunder, Commission Regulation (EEC) No 1535/77 shall apply to the products listed in Annexes I and II to this Regulation . Whereas, in order to ensure uniform application of the nomenclature and rates of duty of the Common Customs Tariff, provisions are necessary for fixing those conditions ; However, until 31 December 1978 , the abovmen ­ tioned Regulation shall not apply to goods , for the maintenance or repair of aircraft, consigned by air from one Member State to another by airlines engaged in international traffic , whether the goods are to be transferred either for the airlines own needs or under the terms of exchange agreements .(&gt;) OJ No L 14 , 21 . 1 . 1969 , p. 1 .( 2 ) OJ No L 40, 11 . 2 . 1977, p. 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p. 1 . (  ¢) OJ No L 303 , 28 . 11 . 1977, p. 1 . ( 5 ) OJ No L 171 , 9 . 7 . 1977, p. 1 . 8 . 12 . 77 Official Journal of the European Communities No L 314/ 15 Article 2 1 . By way of derogation from Article 5 of Regula ­ tion ( EEC) No 1535/77 , the period within which the goods must be put to the prescribed use shall be five years . 2 . By way of derogation from the first paragraph of Article 10 and paragraph 1 of Article 11 of Regulation (EEC) No 1535 /77 the competent authorities may authorize the use of the goods other than as provided for under the favourable tariff arrangement referred to in Article 1 of that Regulation or the exportation of the goods outside the customs territory of the Commu ­ nity - if they consider such authorization justified by economic reasons . Article 3 Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation . The Commis ­ sion shall forthwith communicate this information to the other Member States . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1977 . For the Commission fitienne DAV1GNON Member of the Commission No L 314/ 16 Official Journal of the European Communities 8 . 12 . 77 ANNEX I CCT heading No Description 84.06 SECTION A Internal combustion piston engines : A. Aircraft engines as defined in Additional Note 1 to this Chapter, of a power of : I. 300 kW or less (a) II . More than 300 kW (a) D. Parts : I. For aircraft engines (a) 84.08 Other engines and motors : A. Reaction engines : I. Turbo-jets developing a thrust of : a) 2 500 kg or less (a) b) More than 2 500 kg (a) II . Other (for example, ram-jets , pulse-jets , rocket engines) (a) B. Gas turbines : I. Turbo-propellers developing a power of : a) 1 100 kW or less (a) b) More than 1 100 kW (a) D. Parts : I. Of reaction engines or of turbo-propellers (a) 88.03 Parts of goods falling within heading No 88.01 or 88.02 : B. Other (a) Miscellaneous SECTION B Goods intended for use in the construction , maintenance and repair of aircraft , covered by Community tariff suspensions (a ) This applies only to articles intended to be fitted in aircraft imported duty free or built within the Community . ANNEX II CCT heading No Description Miscellaneous Goods intended for incorporation in the ships , boats or other vessels falling within subheadings 89.01 A, 89.01 BÃ ­ , 89.02 A, 89.02 B I and 89.03 A, for the purposes of their construction , repair, maintenance or conversion , and goods intended for fitting to or equipping such ships , boats or other vessels (Section II (A) of preliminary provisions and subheading 84.06 C II ex a))